FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/22/2022 has been entered. Claims 1-8, 10, 11, 13, 14, 16, 19, 20 have been cancelled.  Claims 9, 12, 15, 17, 18 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/23/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9, 12, 15, 17-8 are rejected under 35 U.S.C. 103 as being unpatentable over Anastas (US 2017/0292393) in view of Hu (2016/0201492, cited in the 02/05/2019 Information Disclosure Statement), further in view of 
Regarding independent claim 9 & 12, Anastas discloses a gas turbine engine (Abstract, Para. 0034), comprising: 
a combustor (implicit in a gas turbine engine of the type shown); a turbine 100 located downstream of the combustor (Para. 0035); and 

a first wall 224 (Anastas Fig. 2B above); 
a second wall 226 spaced from said first wall to define an annular inlet and an annular exit (Anastas Fig. 2B below, Para 0040), wherein the first wall has a first length and the second wall has a second length (Anastas Fig. 2B above); and 
a plurality of airfoils 220, 222 extending between the first wall and the second wall to segregate discharge air from the annular inlet (Para. 0041-43), each of the plurality of airfoils extending from the annular inlet and the annular exit and completely across the first length and the second length (Anastas Fig. 2A-2C, Para. 0041, each airfoil 220, 222 have respective leading edges 220a & 222a at the annular inlet as shown, and respective trailing edges 220b, 222b at the annular exit as shown, hence each airfoil extends across the entire length of the first and second walls 224 & 226 respectively).
Anastas fails to disclose wherein the plurality of airfoils each have a single variable fillet extending between the airfoil and the first wall, the single variable radius fillet being larger at the annular inlet than at the annular exit.  
Hu teaches a tangential on-board injection (TOBI) system having a first wall 102 and a second wall 104, and a plurality of airfoils 106 extending between the first wall and the second wall (Hu Fig. 2-5), and wherein each of the plurality of airfoils have a single variable radius fillet 114 extending between the airfoil and the first wall (Hu Fig. 5, the fillet is defined by a single radius R), the single variable radius fillet being larger at the inlet than at the exit of the TOBI (Hu Fig. 5, the inlet section fillet 114a has a radius R that is larger than the exit section fillet 114b, Para. 0030, “The radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to leading edge 108 of airfoil 106 is larger than the radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to trailing edge 110. For example, inner fillet portion 114a is shown larger than inner fillet portion 114b.”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a single variable radius fillet that is larger at the inlet than the exit, as taught by Hu, into the injector of Anastas, in order to provide increased ease of manufacture and quality control while providing tangential fluid flow at the outlet of the on-board injector (Hu Para. 0032).
Anastas in view of Hu thus far still fails to disclose wherein on-board injector supports the combustor and a first vane of the turbine via a support member that extends from the annular inlet of the on-board injector (Anastas does depict a support member in Fig. 1A, but does not explicitly state it supports the combustor and a first vane of the turbine); and wherein the support member extends from the first wall of the on-board injector (Anastas does depict a support member in Fig. 1A, but does not explicitly state it supports the combustor and a first vane of the turbine).    
Snyder teaches a gas turbine engine (Snyder Fig. 1 & 2), including an on-board injector 92 (TOBI, Para. 0045, Snyder Fig. 2), including a support member 94 that supports a first vane 70 of the turbine 60 and the combustor 64 (Snyder Fig. 2, the support member 94 is coupled to both the platform 68 of first vane 70 and the radially inner wall of the combustor); wherein the support member 94 extends from the annular inlet of the on-board injector 92 (Snyder Fig. 2, the support member extends downstream of the annular inlet of the on-board injector); and wherein the support member 94 extends from the first wall 94B of the on-board injector 92 (Snyder Fig. 
  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the support member supporting the combustor and first vane of the turbine, as taught by Snyder, into the gas turbine engine of Anastas in view of Hu, in order to provide a static structural support for the combustor and first vane.  It is noted that the use of a known prior art structure (in this case the use of a support member supporting a combustor and a turbine first vane taught by Snyder), to obtain predictable results (in this case to provide a static structure to mount the downstream end of the combustor and the first vane of the turbine) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.  Such a configuration is also well-known in the art of gas turbine engines having tangential on-board injectors (see for example: Machlin US 4,807,433; Arness US 5,403,156; Glasspoole US 6,183,193; Durgin US 6,050,079). 
Regarding claim 15, Anastas in view of Hu & Snyder teaches the on-board injector as recited in claim 9 thus far, but fails to teach wherein the plurality of airfoils each have a variable radius fillet extending between the airfoil and the second wall. 
Hu teaches a tangential on-board injection (TOBI) system having a first wall 102 and a second wall 104, and a plurality of airfoils 106 extending between the first wall and the second wall (Hu Fig. 2-5), and wherein each of the plurality of airfoils have a variable radius fillet 116 extending between the airfoil and the second wall (Hu Fig. 5,Para. 0030, “The radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to leading edge 108 of airfoil 106 is larger than the radius of curvature R of inner and outer fillet portions, 114 and 116, respectively, proximate to trailing edge 110. For example, inner fillet portion 114a is shown larger than inner fillet portion 114b. Outer fillet portion 116, shown in FIG. 4, is similar to inner fillet portion 114”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the on-board injector of Anastas in view of Hu to include a variable radius fillet between the airfoil and second wall, as taught by Hu, in order to provide increased ease of manufacture and quality control while providing tangential fluid flow at the outlet of the on-board injector (Hu Para. 0032).
Regarding claim 17, Anastas in view of Hu & Snyder teaches the gas turbine engine as in claim 9,  and Anastas further teaches wherein the on-board injector directs cooling air to a rotor hub of the turbine (Anastas Fig. 1A, this is the function of a TOBI, Para. 0004, 0035).
Regarding claim 18, Anastas in view of Hu & Snyder teaches the gas turbine engine as in claim 9, and Anastas further teaches wherein the on-board injector is a tangential on-board injector (Abstract, Para. 0005, 0012, “The gas turbine engine includes a tangential on-board injector (TOBI) having: a TOBI body, a first TOBI airfoil disposed within the TOBI body”; Para. 0039).

Response to Arguments
Applicant’s arguments with respect to claims 9, 12, 15, 17-18 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment. However, to the extent possible, Applicant’s arguments have been addressed below and/or in the body of the rejections, at the appropriate locations. 
In response to applicant's argument that the modification of Anastas using the support member of Snyder would render the system of Anastas “inoperable for its intended use” In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Anastas does not discuss the support member depicted in Fig. 1A, and consequently, does not describe what component is being supported by said member.  How incorporating the support member arrangement of Snyder would render the system of Anastas “inoperable” is not fully discussed by the applicant, since Anastas only depicts a general support member extending from the annular inlet.  Snyder teaches a similar on-board injector as Anastas, for directing cooling air towards a turbine section, with a support member extending from the inlet of the on-board injector that supports the combustor and a first vane of the turbine section as shown in Snyder Fig. 2.  Given the proximity of an on-board injector to the end of the combustor and the turbine section, one skilled in the art, at least from Snyder, would be motivated to configure the support member extending from the on-board injector inlet to support the combustor and first vane of the turbine section in order to simplify the support structures within the turbine engine.  Such a configuration is also common in the art of gas turbine engines (see for further example: Arness US 5,403,156
Applicant further argues that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks Pg. 6).  However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Anastas depicts a support member extending from the on-board injector but does not discuss or depict what the member is supporting.  Snyder teaches and depicts a similar support member extending from the on-board injector, the support member supporting the combustor and a first vane of the turbine.  Such an arrangement is also well-known in the art (as shown at least in Arness US 5,403,156 mentioned above).  Both the support member extending from the inlet of the on-board injector, and a support member supporting a combustor and first vane, are known in the art at the time the invention was made.  Given the proximity of an on-board injector to both the combustor and a first vane of the turbine section, it would have been obvious to modify the support member of Anastas to support the combustor and first vane, as taught in Snyder, if one skilled in the art would find such an arrangement beneficial (what the support member supports would naturally vary between different gas turbine engines having different internal configurations), since incorporating a known prior art element or arrangement for its intended purpose has been held to be an obvious extension of prior art teachings to obtain a predictable result.  
Consequently, the arguments are unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALAIN CHAU/Primary Examiner, Art Unit 3741